NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DIRK JA'ONG BOUIE,                              No.    20-17168

                Plaintiff-Appellant,            D.C. No. 2:16-cv-00624-JAM-AC

 v.
                                                MEMORANDUM*
R. WILLOX; V. WIHLIDAL, Deputy
District Attorney; FIELDER, Correctional
Counselor,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                          Submitted February 15, 2022**
                            San Francisco, California

Before: FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      California state prisoner Dirk Ja’ong Bouie appeals pro se from the district

court’s judgment in his 42 U.S.C. § 1983 action alleging constitutional claims. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. Williams v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Paramo, 775 F.3d 1182, 1191 (9th Cir. 2015) (summary judgment); Hebbe v.

Pliler, 627 F.3d 338, 341 (9th Cir. 2010) (dismissal under Fed. R. Civ. P.

12(b)(6)). We affirm.

      The district court properly granted summary judgment on Bouie’s retaliation

claim because Bouie failed to exhaust his administrative remedies and failed to

raise a genuine dispute of material fact as to whether administrative remedies were

effectively unavailable to him. See Ross v. Blake, 578 U.S. 632, 638, 641-44

(2016) (holding that an inmate must exhaust such administrative remedies as are

available before bringing suit, and describing limited circumstances in which

administrative remedies are unavailable); Woodford v. Ngo, 548 U.S. 81, 90 (2006)

(explaining proper exhaustion requires “using all steps that the agency holds out,

and doing so properly (so that the agency addresses the issues on the merits)”

(emphasis, citation, and internal quotation marks omitted)).

      The district court properly dismissed Bouie’s access-to-courts claim because

Bouie failed to allege facts sufficient to demonstrate that he suffered an actual

injury. See Lewis v. Casey, 518 U.S. 343, 349-53 (1996) (describing elements of

an access-to-courts claim and actual injury requirement); Hebbe, 627 F.3d at 341-

42 (holding that although pro se pleadings are construed liberally, a plaintiff must

present factual allegations sufficient to state a plausible claim for relief).

      The district court did not abuse its discretion by denying Bouie’s motion to


                                            2                                    20-17168
strike defendants’ reply because Bouie failed to demonstrate any error or prejudice.

See Bias v. Moynihan, 508 F.3d 1212, 1224 (9th Cir. 2007) (“Evidentiary rulings

made in the context of summary judgment motions are reviewed for abuse of

discretion and can only be reversed if [they were] both manifestly erroneous and

prejudicial.” (alteration in original, citation and internal quotation marks omitted)).

      The district court did not abuse its discretion by denying Bouie’s motions for

appointment of counsel because Bouie failed to demonstrate exceptional

circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting

forth standard of review and “exceptional circumstances” requirement for

appointment of counsel).

      AFFIRMED.




                                           3                                    20-17168